Title: Micajah Davis to Thomas Jefferson, 3 September 1816
From: Davis, Micajah
To: Jefferson, Thomas


          
            Honored sir
            Elysian Fields Miss. Ter. 3rd Sep. 1816
          
          Often times hath the Record of the public expression of your praise met Mine eyes and as often hath a feeling in involuntarily pervaded my  Mind which testified to the justice of the merited Sentiment & rare it is that an occasion occurs that a grateful country does not pay you that tribute so justly due is it possible that a human being Can possess a more Soothing Reward of Recompense. is it not the beginning of your Heaven whilst you are yet on earth the foretaste the foret of things which are to come
          Many of those who have held the reins of Government in their hands have outshone you in pomp & Splendor & the abundant means placed in their hands have secured to them their flatterers but where is the crowned head that can recline upon So downy a pillow as yours, These few Sentiments are Solemn & Serious, the offspring of impressions repeatedly made on my mind I am very well aware how far you are above any thing in the Stile of flattery & too well know how far it is out of my power were I vain enough to attempt it all that I have in view is to afford you the addetion of one more testimony of approbation & myself the honor of Rendering it to the man who in my judgment has always deserved it in the first degree
          
            Very Respectfully your devoted friend
            Micajah Davis
          
        